Reasons for Allowance
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide a foam sheet as claimed in claim 1.  The closest prior art of record is Saitou et al. (US Patent Application No. 2015/0099112).  Saitou et al. teach a foam sheet comprising a foam layer and a pressure sensitive adhesive layer.  Saitou et al. fail to teach wherein a ratio of a thickness of the foam layer to a thickness of the pressure sensitive adhesive layer thickness is in a range of 1.5 to 10, and the foam sheet has a dielectric constant increase amount Q-P at 10% compression of 0.2 (F/m) or more, where P (F/m) represents a dielectric constant of the foam sheet immediately after the foam sheet has been left at rest under conditions of a temperature of 23°C and a humidity of 50% for 2 hours, and Q (F/m) represents a dielectric constant of the foam sheet at a time when the foam sheet is compressed by 10% immediately after being left at rest under the conditions of a temperature of 23°C and a humidity of 50% for 2 hours.  The prior art fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or § 103 would be proper.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        8/12/2022